Exhibit 10.95

Summary of Compensation for Executive Officers

The executive officers of Cheniere Energy, Inc. (“Cheniere” or “Company”) are
“at will” employees and none of them has an employment or severance agreement
except, as noted below, in limited circumstances with respect to local foreign
practice where employment agreements are required under the laws of foreign
countries where an executive officer works.1 The written and unwritten
arrangements under which Cheniere’s executive officers are compensated include:

 

  •  

a base salary, reviewed annually by the Compensation Committee of the Board of
Directors of Cheniere (the “Compensation Committee”);

 

  •  

an annual incentive award or bonus award determined annually by the Compensation
Committee;

 

  •  

eligibility for awards under Cheniere’s Amended and Restated 2003 Stock
Incentive Plan, as amended (the “2003 Plan”), as determined by the Compensation
Committee;

 

  •  

a broad-based benefits package offered to all employees, including vacation,
paid sick leave, a tax-qualified 401(k) savings plan pursuant to which Cheniere
matches 100% up to the lesser of 6% of salary deferrals or the maximum deferrals
permitted by law, medical, dental and vision benefits as well as a Section 125
Cafeteria Plan and health reimbursement arrangements and long-term disability,
basic life, equal to two times base salary, and voluntary life (elective)
insurance and accidental death and dismemberment insurance; and

 

  •  

a Change of Control Agreement which provides that, upon a Change of Control (as
defined in the 2003 Plan), the executive officer shall receive a payment in an
amount equal to one times the executive officer’s base salary at or immediately
prior to the time the Change of Control is consummated.

The following table sets forth the 2009 annual base salary and phantom stock
awarded for each of the executive officers in office as of February 26, 2009:

 

Executive Officer

   2009 Annual Base
Salary    Shares of Phantom
Stock Awarded Charif Souki
Chairman, Chief Executive Officer and President    $ 600,540    1,000,000 Don A.
Turkleson
Senior Vice President and Chief Financial Officer    $ 272,820    —  

 

 

1

Jean Abiteboul, located in our French office, has an employment agreement with a
subsidiary of Cheniere. The agreement is for an unlimited term and may be
terminated by the subsidiary or Mr. Abiteboul upon three months prior notice.
The agreement provides for compensation substantially similar to the
arrangements described above for Cheniere’s other executive officers.



--------------------------------------------------------------------------------

H. Davis Thames
Senior Vice President – Marketing    $ 272,820     450,000 Meg A. Gentle
Senior Vice President – Strategic Planning and Finance    $ 272,820     450,000
Jean Abiteboul
Senior Vice President – International    $ 323,385 2   450,000 Robert K. Teague
Vice President – Asset Group    $ 272,820     450,000

The shares of phantom stock included in the table above will vest based on a
combination of Company performance and the executive officer’s continued
employment. See the description of the 2009 Phantom Stock Grant included in the
Company’s Current Report on Form 8-K (SEC File No. 001-16383), filed on
February 27, 2009, which is incorporated herein by reference.

The Compensation Committee agreed to make an additional grant of 800,000 shares
of phantom stock to Mr. Souki upon the approval by the stockholders of the
Company of an amendment to the 2003 Plan to increase the maximum number of
shares of Common Stock that may be granted to any one individual under the 2003
Plan during a calendar year from 1,000,000 to 3,000,000 share of Common Stock.

2009 Annual Cash Incentive Target Opportunities

On February 19, 2009, the Compensation Committee established target cash bonus
opportunities for 2009 incentive awards for the executive officers of the
Company and will establish the 2009 performance goals at a later time. The
target cash bonus opportunity for the executive officers are set forth below.
The amount of payment will depend upon the extent to which the performance goals
are met or exceeded.

 

Executive Officer

   2009 Target Cash
Bonus Opportunity

Chairman, Chief Executive Officer and President

   150% of base salary

Senior Vice Presidents

   90% of base salary

 

2

Represents the U.S. dollar equivalent of 229,400 Euros based on an exchange rate
of $1.00 to 1.40970 Euros as of December 31, 2008.